Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claims 1-20 are allowed.


Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest … obtaining, by a computer, first information about data accessed by the application program comprising data points of one of (i) an industrial controller linked to the Edge device and (ii) a cloud application in a public cloud network, from the application program or a source code of the application program; obtaining, by the computer, second information about the runtime libraries utilized in the application container for accessing or processing the data; ascertaining, by the computer, confidentiality classes associated with the first information and processing classes associated with the second
information about the runtime libraries utilized in the application container; and forming, by the computer, the security information by linking arising confidentiality classes to arising processing classes, and associating said security information with the application container…in combination and relationship with the rest of claim as being claimed in claims 1, 9.
Therefore, claims 2-8, 10-20 are allowable as being dependent upon independent claims 1, 9.


Any comments considered necessary by applicant must be submitted no later than the

payment of the issue fee and, to avoid processing delays, should preferably 

accompany the issue fee. Such submissions should be clearly labeled "Comments on 

Statement of Reasons for Allowance.”


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to providing security information about an application container for an Industrial Edge device.

Bliss (Pub. No. US 2017/0230378); “Beacon-Based Industrial Automation Access Authorization”;
-Teaches access authorization enabling authorization of a user and mobile device and their interaction with industrial assets in an industrial automation environment based on the user’s access level…see par. 31-33.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2499